
	
		I
		112th CONGRESS
		1st Session
		H. R. 3395
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Shimkus (for
			 himself and Ms. Baldwin) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enable concrete masonry products manufacturers and
		  importers to establish, finance, and carry out a coordinated program of
		  research, education, and promotion to improve, maintain, and develop markets
		  for concrete masonry products.
	
	
		1.Short titleThis Act may be cited as the
			 Concrete Masonry Products Research,
			 Education, and Promotion Act of 2011.
		2.Findings and
			 declaration of policy
			(a)FindingsCongress
			 finds the following:
				(1)The production of
			 concrete masonry products plays a significant role in the Nation’s
			 economy.
				(2)Concrete masonry
			 products are produced by hundreds of concrete manufacturers and utilized
			 throughout the United States and foreign countries.
				(3)Concrete masonry
			 products move in the channels of interstate and foreign commerce, and concrete
			 masonry products that do not move in such channels of commerce directly burden
			 or affect interstate commerce of concrete masonry products.
				(4)The concrete
			 masonry products industry employs thousands of workers and positively impacts
			 economic stability throughout the United States.
				(5)The maintenance
			 and expansion of existing markets for concrete masonry products and the
			 development of new markets is vital to the welfare of concrete manufacturers in
			 the United States and those concerned with marketing and using concrete masonry
			 products as well as the general economic welfare of the Nation.
				(6)The concrete
			 masonry products industry plays a vital role in providing safe, environmentally
			 sustainable, and economical construction for citizens of the United States and
			 abroad. Concrete masonry products are used for the construction of structures
			 that protect and provide shelter for citizens during disasters (earthquakes,
			 floods, hurricanes, tornados, fire, etc.). Concrete masonry structures provide
			 energy efficiencies to reduce American energy demands. Concrete masonry
			 provides for durable structures that support sustainability objectives,
			 reducing long-term demands on natural resources. Concrete masonry products are
			 made using locally available resources throughout the United States, reducing
			 transportation and infrastructure demands. Concrete masonry products are used
			 to support the construction of durable and cost-efficient, low-income
			 housing.
				(b)PurposeThe
			 purpose of this Act is to authorize the establishment of an orderly program for
			 developing, financing, and carrying out an effective, continuous, and
			 coordinated program of research, education, and promotion, including funds for
			 marketing and market research activities, that is designed to—
				(1)strengthen the
			 position of the concrete masonry products industry in the domestic marketplace;
				(2)maintain, develop,
			 and expand markets and uses for concrete masonry products in the domestic and
			 foreign marketplaces; and
				(3)promote the use of
			 concrete masonry products in environmentally sustainable construction and
			 building.
				(c)LimitationNothing in this Act may be construed to
			 provide for the control of production or otherwise limit the right of any
			 person to manufacture or import concrete masonry products.
			3.DefinitionsFor the purposes of this Act:
			(a)Block
			 machineThe term block machine means a piece of
			 equipment that utilizes vibration and compaction to form concrete masonry
			 products.
			(b)BoardThe
			 term Board means the Concrete Masonry Products Board established
			 under section 5.
			(c)CavityThe
			 term cavity means the open space in the mold of a block machine
			 capable of forming a single concrete masonry unit having nominal plan
			 dimensions of 8 inches by 16 inches.
			(d)CommerceThe
			 term commerce includes interstate, foreign, and intrastate
			 commerce.
			(e)Concrete masonry
			 productsThe term concrete masonry products refers
			 to a broader class of products, including concrete masonry units as well as
			 hardscape products such as concrete pavers and segmental retaining wall units,
			 manufactured on a block machine using dry-cast concrete.
			(f)Concrete masonry
			 unitThe term concrete masonry unit means a concrete
			 masonry product that is a manmade masonry unit having an actual width of 3
			 inches or greater and manufactured from dry-cast concrete using a block
			 machine. Such term includes concrete block and related concrete units used in
			 masonry applications.
			(g)CustomsThe
			 term Customs means United States Customs and Border
			 Protection.
			(h)DepartmentThe
			 term Department means the Department of Commerce.
			(i)Dry-Cast
			 concreteThe term dry-cast concrete means a
			 composite material that is composed essentially of aggregates embedded in a
			 binding medium composed of a mixture of cementitious materials (including
			 hydraulic cement, pozzolans, or other cementitious materials) and water of such
			 a consistency to maintain its shape after forming in a block machine.
			(j)EducationThe term education means
			 programs that will educate or communicate the benefits of concrete masonry
			 products in safe and environmentally sustainable development, advancements in
			 concrete masonry product technology and development, and other information and
			 programs designed to generate increased demand for commercial, residential,
			 multi-family, and institutional projects using concrete masonry products and to
			 generally enhance the image of concrete masonry products.
			(k)ImporterThe
			 term importer means a person that imports concrete masonry
			 products into the United States.
			(l)Machine
			 cavitiesThe term machine cavities means the
			 cavities with which a block machine could be equipped.
			(m)Machine cavities
			 in operationThe term machine cavities in operation
			 means those machine cavities associated with a block machine that have produced
			 concrete masonry units within the last six months of the date set for
			 determining eligibility and is fully operable and capable of producing concrete
			 masonry units.
			(n)Masonry
			 unitThe term masonry unit means a noncombustible
			 building product intended to be laid by hand or joined using mortar, grout,
			 surface bonding, post-tensioning or some combination of these methods.
			(o)ManufacturerThe
			 term manufacturer means any person engaged in the manufacturing of
			 commercial concrete masonry products.
			(p)OrderThe
			 term order means an order issued under section 4.
			(q)PersonThe
			 term person means any individual, group of individuals,
			 partnership, corporation, association, cooperative, or any other entity.
			(r)PromotionThe
			 term promotion means any action, including paid advertising, to
			 advance the image and desirability of concrete masonry products with the
			 express intent of improving the competitive position and stimulating sales of
			 concrete masonry products in the marketplace.
			(s)ResearchThe
			 term research means studies testing the effectiveness of market
			 development and promotion efforts, studies relating to the improvement of
			 concrete masonry products and new product development, and studies documenting
			 the performance of concrete masonry.
			(t)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			(u)United
			 StatesThe term United States means the several
			 States and the District of Columbia.
			4.Issuance of
			 orders
			(a)In
			 general
				(1)IssuanceThe Secretary, subject to the procedures
			 provided in
			 subsection (b), shall issue orders under
			 this Act applicable to—
					(A)manufacturers of
			 concrete masonry products; and
					(B)importers of concrete masonry products, if
			 imports of concrete masonry products are subject to assessment under the order.
					(2)ScopeAny
			 order shall be national in scope.
				(3)One
			 orderNot more than one order shall be in effect at any one
			 time.
				(b)Procedures
				(1)Development or
			 receipt of proposed orderA
			 proposed order with respect to concrete masonry products may be—
					(A)prepared by the
			 Secretary at any time; or
					(B)requested by or
			 submitted to the Secretary by—
						(i)an
			 existing national organization of concrete masonry product manufacturers or
			 importers; or
						(ii)any
			 person that may be affected by the issuance of an order with respect to
			 concrete masonry products.
						(2)Publication of
			 proposed orderNot later than
			 60 days after receiving a proposed order or a request for a proposed order in
			 accordance with subparagraph (B), the Secretary shall publish a proposed order
			 in the Federal Register and give 30 days notice and opportunity for public
			 comment on the proposed order.
				(3)Issuance of
			 order
					(A)In
			 generalAfter notice and
			 opportunity for public comment are provided in accordance with
			 paragraph (2), the Secretary shall issue
			 the order, taking into consideration the comments received and including in the
			 order such provisions as are necessary to ensure that the order is in
			 conformity with this Act.
					(B)Effective
			 dateThe order shall be
			 issued and become effective only after an affirmative vote in a referendum as
			 provided in
			 section 7, but not later than 120 days after
			 publication of the proposed order.
					(c)AmendmentsThe
			 Secretary may, from time to time, amend an order. The provisions of this Act
			 applicable to an order shall be applicable to any amendment to an order.
			5.Required terms in
			 orders
			(a)In
			 generalAny order issued
			 under this Act shall contain the terms and provisions specified in this
			 section.
			(b)Concrete Masonry
			 Products Board
				(1)Establishment
			 and membership
					(A)EstablishmentThe order shall provide for the
			 establishment of a Concrete Masonry Products Board (referred to in this Act as
			 the Board) to carry out a program of generic promotion,
			 research, and information regarding concrete masonry products.
					(B)Membership
						(i)Number of
			 membersThe Board shall
			 consist of not more than 25 members.
						(ii)AppointmentThe
			 members of the Board shall be appointed by the Secretary from nominations
			 submitted as provided in this subsection.
						(iii)CompositionThe
			 Board shall consist of manufacturers. If imports of concrete masonry products
			 are subject to assessment under the order, the Secretary shall also appoint
			 importers as members of the Board.
						(2)Distribution of
			 appointments
					(A)Geographical
			 representationTo ensure fair and equitable representation of the
			 concrete masonry products industry, the composition of the Board shall reflect
			 the geographical distribution of the manufacture of concrete masonry products
			 in the United States, the types of concrete masonry products manufactured, and
			 the quantity or value of the concrete masonry products imported into the United
			 States, if imports of concrete masonry products are covered under the
			 order.
					(B)Adjustment in
			 board representationThree
			 years after the assessment of concrete masonry products commences pursuant to
			 an order, and at the end of each three-year period thereafter, the Board,
			 subject to the review and approval of the Secretary, shall, if warranted,
			 recommend to the Secretary the reapportionment of the Board membership to
			 reflect changes in the geographical distribution of the manufacture of concrete
			 masonry products, the types of concrete masonry products manufactured, and the
			 quantity or value of imported concrete masonry products.
					(3)Nominations
			 ProcessThe order shall
			 provide the following:
					(A)Number of
			 nominationsTwo nominees shall be submitted for each appointment
			 to the Board.
					(B)ProcedureNominations
			 for each appointment of a manufacturer or an importer shall be made by
			 manufacturers or importers, respectively, in accordance with procedures
			 specified in the order.
					(C)Failure to
			 nominateIn any case in which manufacturers or importers fail to
			 nominate individuals for an appointment to the Board, the Secretary may appoint
			 an individual to fill the vacancy on a basis provided in the order or other
			 regulations of the Secretary.
					(D)Failure to
			 appointIf the Secretary fails to make an appointment to the
			 Board within 30 days of receiving nominations for such appointment, the first
			 nominee for such appointment shall be deemed appointed.
					(4)AlternatesThe order shall provide for the selection
			 of alternate members of the Board by the Secretary in accordance with
			 procedures specified in the order.
				(5)Terms
					(A)In
			 generalThe members and any
			 alternates of the Board shall each serve for a term of three years, except that
			 members and any alternates initially appointed to the Board shall serve for
			 terms of not more than two, three, and four years, as specified by the
			 order.
					(B)Limitation on
			 consecutive termsA member or alternate may serve not more than
			 two consecutive terms.
					(C)Continuation of
			 termNotwithstanding
			 subparagraph (B), each member or
			 alternate shall continue to serve until a successor is appointed by the
			 Secretary.
					(D)VacanciesA
			 vacancy arising before the expiration of a term of office of an incumbent
			 member or alternate of the Board shall be filled in a manner provided for in
			 the order.
					(6)Disqualification
			 from Board serviceThe order
			 shall provide that if a member or alternate of the Board who was appointed as a
			 manufacturer or importer ceases to qualify as a manufacturer or importer,
			 respectively, such member or alternate shall be disqualified from serving on
			 the Board.
				(7)Compensation
					(A)In
			 generalMembers and any alternates of the Board shall serve
			 without compensation.
					(B)Travel
			 expensesIf approved by the Board, members or alternates shall be
			 reimbursed for reasonable travel expenses, which may include per diem allowance
			 or actual subsistence incurred while away from their homes or regular places of
			 business in the performance of services for the Board.
					(c)Powers and
			 duties of the BoardThe order
			 shall specify the powers and duties of the Board, which shall include the power
			 and duty—
				(1)to administer the order in accordance with
			 its terms and conditions and to collect assessments;
				(2)to develop and recommend to the Secretary
			 for approval such bylaws as may be necessary for the functioning of the Board
			 and such rules as may be necessary to administer the order, including
			 activities authorized to be carried out under the order;
				(3)to meet, organize,
			 and select from among members of the Board a chairperson, other officers, and
			 committees and subcommittees, as the Board determines appropriate;
				(4)to establish
			 regional organizations or committees to administer regional initiatives;
				(5)to establish
			 working committees of persons other than Board members;
				(6)to employ such persons, other than the
			 members, as the Board considers necessary, and to determine the compensation
			 and specify the duties of the persons;
				(7)to prepare and submit for the approval of
			 the Secretary, before the beginning of each fiscal year, rates of assessment
			 under section 6 and an annual budget of the
			 anticipated expenses to be incurred in the administration of the order,
			 including the probable cost of each promotion, research, and information
			 activity proposed to be developed or carried out by the Board;
				(8)to borrow funds
			 necessary for the startup expenses of the order;
				(9)to carry out research, education, and
			 promotion programs and projects, and to pay the costs of such programs and
			 projects with assessments collected under
			 section 6;
				(10)subject to
			 subsection (e), to enter into contracts or
			 agreements to develop and carry out programs or projects of research,
			 education, and promotion relating to concrete masonry products;
				(11)to keep minutes, books, and records that
			 reflect the actions and transactions of the Board, and promptly report minutes
			 of each Board meeting to the Secretary;
				(12)to receive,
			 investigate, and report to the Secretary complaints of violations of the
			 order;
				(13)to furnish the
			 Secretary with such information as the Secretary may request;
				(14)to recommend to
			 the Secretary such amendments to the order as the Board considers appropriate;
			 and
				(15)to provide the
			 Secretary with advance notice of meetings.
				(d)Programs and
			 projects; Budgets; Expenses
				(1)Programs and
			 projectsThe order shall
			 require the Board to submit to the Secretary for approval any program or
			 project of research, education, or promotion.
				(2)Budgets
					(A)SubmissionThe
			 order shall require the Board to submit to the Secretary for approval a budget
			 of the anticipated expenses and disbursements of the Board in the
			 implementation of the order, including the projected costs of concrete masonry
			 products research, education, and promotion programs and projects.
					(B)TimingThe
			 budget shall be submitted before the beginning of a fiscal year and as
			 frequently as may be necessary after the beginning of the fiscal year.
					(C)ApprovalIf the Secretary fails to approve or reject
			 a budget within 30 days of receipt, such budget shall be deemed approved.
					(3)Administrative
			 Expenses
					(A)Incurring
			 expensesA board may incur
			 the expenses described in
			 paragraph (2) and other expenses for the
			 administration, maintenance, and functioning of the Board as authorized by the
			 Secretary.
					(B)Payment of
			 expensesExpenses incurred
			 under
			 subparagraph (A) shall be paid by the
			 Board using assessments collected under
			 section 6, earnings obtained from assessments,
			 and other income of the Board. Any funds borrowed by the Board shall be
			 expended only for startup costs and capital outlays.
					(C)Limitation on
			 spendingFor fiscal years beginning three or more years after the
			 date of establishment of the Board, the Board may not expend for administration
			 (except for reimbursement to the Secretary required under
			 subparagraph (D)), maintenance, and
			 functioning of the Board in a fiscal year an amount that exceeds 10 percent of
			 the assessment and other income received by the Board for the fiscal year.
					(D)Reimbursement of
			 SecretaryThe order shall
			 require that the Secretary be reimbursed from assessments for all expenses
			 incurred by the Secretary in the implementation, administration, and
			 supervision of the order, including all referenda costs incurred in connection
			 with the order.
					(e)Contracts and
			 agreements
				(1)In
			 generalThe order shall
			 provide that, with the approval of the Secretary, the Board may—
					(A)enter into
			 contracts and agreements to carry programs and projects of research, education,
			 and promotion activities relating to concrete masonry products, including
			 contracts and agreements with manufacturer associations or other entities as
			 considered appropriate by the Secretary;
					(B)enter into
			 contracts and agreements for administrative services; and
					(C)pay the cost of
			 approved research, education, and promotion programs and projects using
			 assessments collected under
			 section 6, earnings obtained from assessments,
			 and other income of the Board.
					(2)RequirementsEach
			 contract or agreement shall provide that any person who enters into the
			 contract or agreement with the Board shall—
					(A)develop and submit
			 to the Board a proposed activity together with a budget that specifies the cost
			 to be incurred to carry out the activity;
					(B)keep accurate
			 records of all of transactions relating to the contract or agreement;
					(C)account for funds
			 received and expended in connection with the contract or agreement;
					(D)make periodic
			 reports to the Board of activities conducted under the contract or agreement;
			 and
					(E)make such other
			 reports as the Board or the Secretary considers relevant.
					(3)Failure to
			 approveIf the Secretary
			 fails to approve or reject a contract or agreement entered into under
			 paragraph (1) within 30 days of receipt,
			 the contract or agreement shall be deemed approved.
				(f)Books and
			 records of Board
				(1)In
			 generalThe order shall
			 require the Board to—
					(A)maintain such books and records (which
			 shall be available to the Secretary for inspection and audit) as the Secretary
			 may require;
					(B)collect and submit
			 to the Secretary, at any time the Secretary may specify, any information the
			 Secretary may request; and
					(C)account for the
			 receipt and disbursement of all funds in the possession, or under the control,
			 of the Board.
					(2)AuditsThe
			 order shall require the Board to have—
					(A)the books and
			 records of the Board audited by an independent auditor at the end of each
			 fiscal year; and
					(B)a report of the
			 audit submitted directly to the Secretary.
					(g)Prohibited
			 activities
				(1)In
			 generalSubject to
			 paragraph (2), the Board shall not engage
			 in any action to, nor shall any funds received by the Board under this Act be
			 used to—
					(A)influence
			 legislation or governmental action;
					(B)engage in an
			 action that would be a conflict of interest; or
					(C)engage in
			 advertising that is false or misleading.
					(2)ExceptionsParagraph
			 (1) does not preclude—
					(A)the development
			 and recommendation of amendments to the order;
					(B)the communication
			 to appropriate government officials of information relating to the conduct,
			 implementation, or results of research, education, and promotion activities
			 under the order; or
					(C)any action
			 designed to market concrete masonry products directly to a foreign government
			 or political subdivision of a foreign government.
					(h)Periodic
			 evaluationThe order shall
			 require the Board to provide for the independent evaluation of all research,
			 education, and promotion activities undertaken under the order.
			(i)Books and
			 records of persons covered by order
				(1)In
			 generalThe order shall
			 require that manufacturers and importers of concrete masonry products
			 shall—
					(A)maintain records
			 sufficient to ensure compliance with the order and regulations;
					(B)submit to the
			 Board any information required by the Board to carry out its responsibilities;
			 and
					(C)make the records
			 described in
			 subparagraph (A) available, during
			 normal business hours, for inspection by employees or agents of the Board or
			 the Department, including any records necessary to verify information required
			 under
			 subparagraph (B).
					(2)Time
			 requirementAny record required to be maintained under
			 paragraph (1) shall be maintained for
			 such time period as the Secretary may prescribe.
				(3)Confidentiality
			 of information
					(A)In
			 generalExcept as otherwise
			 provided in this Act, all information obtained under
			 paragraph (1) or as part of a referendum
			 under section 7 shall be kept confidential by all
			 officers, employees, and agents of the Department and of the Board.
					(B)Suits and
			 hearingsInformation referred to in
			 subparagraph (A) may be disclosed only
			 if—
						(i)the
			 Secretary considers the information relevant; and
						(ii)the
			 information is revealed in a judicial proceeding or administrative hearing
			 brought at the direction or on the request of the Secretary or to which the
			 Secretary or any officer of the Department is a party.
						(C)General
			 statements and publicationsThis paragraph does not
			 prohibit—
						(i)the
			 issuance of general statements based on reports or on information relating to a
			 number of persons subject to an order if the statements do not identify the
			 information furnished by any person; or
						(ii)the
			 publication, by direction of the Secretary, of the name of any person violating
			 any order and a statement of the particular provisions of the order violated by
			 the person.
						(D)PenaltyAny
			 person who willfully violates this subsection shall be fined not more than
			 $5,000, imprisoned not more than 1 year, or both.
					(4)Withholding
			 informationThis subsection does not authorize the withholding of
			 information from Congress.
				6.Assessments
			(a)Assessments
				(1)ManufacturersThe order shall provide that assessments
			 shall be paid by manufacturers with respect to concrete masonry products
			 manufactured and marketed in the United States.
				(2)ImportersThe
			 order may provide that assessments shall be paid by importers with respect to
			 concrete masonry products imported into the United States.
				(b)Collection
				(1)ManufacturersExcept
			 as provided in
			 paragraph (2), assessments required under
			 the order shall be remitted by the manufacturer to the Board in the manner
			 prescribed by the order.
				(2)ImportersAn
			 assessment on imported concrete masonry products shall be paid by the importer
			 to Customs at the time of entry into the United States and shall be remitted by
			 Customs to the Board in the manner prescribed by the order.
				(3)TimingThe
			 order shall provide that assessments required under the order shall be remitted
			 to the Board no less than quarterly.
				(4)RecordsAs part of the remittance of assessments,
			 manufacturers shall identify the total amount due in assessments on all sales
			 receipts, invoices or other commercial documents of sale as a result of the
			 sale of concrete masonry units in a manner as prescribed by the Board to ensure
			 compliance with the order.
				(c)Assessment
			 ratesWith respect to
			 assessment rates, the order shall contain the following terms:
				(1)Initial
			 rateThe assessment rate on concrete masonry products shall be
			 $0.01 per concrete masonry unit sold.
				(2)Changes in the
			 rate
					(A)Authority to
			 change rateThe Board shall
			 have the authority to change the assessment rate. A two-thirds majority of
			 voting members of the Board shall be required to approve a change in the
			 assessment rate.
					(B)Limitation on
			 increasesAn increase or decrease in the assessment rate with
			 respect to concrete masonry products may not exceed $0.01 per concrete masonry
			 unit sold.
					(C)Maximum
			 rateThe assessment rate shall not be in excess of $0.05 per
			 concrete masonry unit.
					(D)Limitation on
			 frequency of changesThe
			 assessment rate may not be increased or decreased more than once
			 annually.
					(d)Late-Payment and
			 interest charges
				(1)In
			 generalLate-payment and
			 interest charges may be levied on each person subject to the order who fails to
			 remit an assessment in accordance with
			 subsection (b).
				(2)RateThe
			 rate for late-payment and interest charges shall be specified by the
			 Secretary.
				(e)Investment of
			 assessmentsPending
			 disbursement of assessments under a budget approved by the Secretary, a board
			 may invest assessments collected under this section in—
				(1)obligations of the
			 United States or any agency of the United States;
				(2)general
			 obligations of any State or any political subdivision of a State;
				(3)interest-bearing
			 accounts or certificates of deposit of financial institutions that are members
			 of the Federal Reserve System; or
				(4)obligations fully
			 guaranteed as to principal and interest by the United States.
				(f)Assessment funds
			 for Regional Initiatives
				(1)In
			 generalThe order shall
			 provide that no less than 50 percent of the assessments (less administration
			 expenses) paid by a manufacturer shall be used to support research, education
			 and promotion plans and projects in support of the geographic region of the
			 manufacturer.
				(2)Geographic
			 regionsThe order shall
			 provide for the following geographic regions:
					(A)Region I shall
			 comprise Connecticut, Delaware, Maine, Maryland, Massachusetts, New Hampshire,
			 New Jersey, New York, Pennsylvania, Rhode Island, Vermont, and West
			 Virginia.
					(B)Region II shall
			 comprise Alabama, Florida, Georgia, Mississippi, North Carolina, South
			 Carolina, Tennessee, and Virginia.
					(C)Region III shall
			 comprise Illinois, Indiana, Iowa, Kentucky, Michigan, Minnesota, Nebraska,
			 North Dakota, Ohio, South Dakota, and Wisconsin.
					(D)Region IV shall
			 comprise Arizona, Arkansas, Kansas, Louisiana, Missouri, New Mexico, Oklahoma,
			 and Texas.
					(E)Region V shall
			 comprise Alaska, California, Colorado, Hawaii, Idaho, Montana, Nevada, Oregon,
			 Utah, Washington, and Wyoming.
					(3)Adjustment of
			 geographic regionsThe order shall provide that the Secretary
			 may, upon recommendation of the Board, modify the composition of the geographic
			 regions described in
			 paragraph (2).
				7.Referenda
			(a)Initial
			 Referendum
				(1)Referendum
			 requiredDuring the 60-day
			 period immediately preceding the proposed effective date of the order issued
			 under section 4, the Secretary shall conduct a referendum among manufacturers
			 and importers required to pay assessments under the order, as provided in
			 section 6.
				(2)Approval of
			 order neededThe order shall become effective only if the
			 Secretary determines that the order has been approved by a simple majority of
			 all votes cast in the referendum.
				(b)Votes
			 permitted
				(1)ManufacturersEach manufacturer eligible to vote in a
			 referendum conducted under this section shall be entitled to cast one vote for
			 each machine cavity in operation that is operated by such manufacturer if they
			 satisfy the eligibility requirements as defined in
			 paragraph (3).
				(2)ImportersEach
			 importer eligible to vote in a referendum conducted under this section shall be
			 entitled to cast one vote if they satisfy the eligibility requirements as
			 defined in
			 paragraph (3).
				(3)EligibilityFor
			 purposes of paragraphs (1) and (2), manufacturers and importers shall be
			 considered to be eligible to vote if they have manufactured or imported
			 concrete masonry products during a period of at least six months prior to the
			 referendum.
				(c)Manner of
			 conducting referenda
				(1)In
			 generalReferenda conducted
			 pursuant to this section shall be conducted in a manner determined by the
			 Secretary.
				(2)Advance
			 registrationA manufacturer
			 or importer who chooses to vote in any referendum conducted under this section
			 shall register with the Secretary prior to the voting period, after receiving
			 notice from the Secretary concerning the referendum under
			 paragraph (4).
				(3)VotingThe Secretary shall establish procedures
			 for voting in any referendum conducted under this section. The ballots and
			 other information or reports that reveal or tend to reveal the identity or vote
			 of voters shall be strictly confidential.
				(4)NoticeNot later than 30 days before a referendum
			 is conducted under this section with respect to an order, the Secretary shall
			 notify all manufacturers and importers, in such a manner as determined by the
			 Secretary, of the period during which voting in the referendum will occur. The
			 notice shall explain any registration and voting procedures established under
			 this subsection.
				(d)Subsequent
			 referendaIf an order is
			 approved in a referendum conducted under
			 subsection (a), the Secretary shall conduct
			 a subsequent referendum—
				(1)at the request of
			 the Board, subject to the voting requirements of
			 subsections (b) and (c), to ascertain
			 whether eligible manufacturers and importers favor suspension, termination, or
			 continuance of the order; or
				(2)effective
			 beginning on the date that is 5 years after the date of the approval of the
			 order, and at 5-year intervals thereafter, at the request of 25 percent or more
			 of the number of persons eligible to vote under
			 subsection (b).
				(e)Suspension or
			 terminationIf, as a result
			 of a referendum conducted under
			 subsection (d), the Secretary determines
			 that suspension or termination of the order is favored by a simple majority of
			 all votes cast in the referendum, the Secretary shall—
				(1)not later than 180
			 days after the referendum, suspend or terminate, as appropriate, collection of
			 assessments under the order; and
				(2)suspend or
			 terminate, as appropriate, activities under the order as soon as practicable
			 and in an orderly manner.
				(f)Costs of
			 referendaThe Board
			 established under an order with respect to which a referendum is conducted
			 under this section shall reimburse the Secretary from assessments for any
			 expenses incurred by the Secretary to conduct the referendum.
			8.Petition and
			 review
			(a)Petition
				(1)In
			 generalA person subject to
			 an order issued under this Act may file with the Secretary a petition—
					(A)stating that the
			 order, any provision of the order, or any obligation imposed in connection with
			 the order, is not established in accordance with law; and
					(B)requesting a
			 modification of the order or an exemption from the order.
					(2)HearingThe Secretary shall give the petitioner an
			 opportunity for a hearing on the petition, in accordance with regulations
			 issued by the Secretary.
				(3)RulingAfter the hearing, the Secretary shall make
			 a ruling on the petition. The ruling shall be final, subject to review as set
			 forth in
			 subsection (b).
				(4)Limitation on
			 petitionAny petition filed under this subsection challenging an
			 order, any provision of the order, or any obligation imposed in connection with
			 the order, shall be filed within 2 years after the effective date of the order,
			 provision, or obligation subject to challenge in the petition.
				(b)Review
				(1)Commencement of
			 actionThe district courts of
			 the United States in any district in which a person who is a petitioner under
			 subsection (a) resides or conducts business
			 shall have jurisdiction to review the ruling of the Secretary on the petition
			 of the person, if a complaint requesting the review is filed no later than 20
			 days after the date of the entry of the ruling by the Secretary.
				(2)ProcessService of process in proceedings under
			 this subsection shall be conducted in accordance with the Federal Rules of
			 Civil Procedure.
				(3)RemandsIf the court in a proceeding under this
			 subsection determines that the ruling of the Secretary on the petition of the
			 person is not in accordance with law, the court shall remand the matter to the
			 Secretary with directions—
					(A)to make such
			 ruling as the court shall determine to be in accordance with law; or
					(B)to take such
			 further action as, in the opinion the court, the law requires.
					(c)EnforcementThe pendency of proceedings instituted
			 under this section shall not impede, hinder, or delay the Attorney General or
			 the Secretary from obtaining relief under
			 section 9.
			9.Enforcement
			(a)JurisdictionA district court of the United States shall
			 have jurisdiction to enforce, and to prevent and restrain any person from
			 violating, this Act or an order or regulation issued by the Secretary under
			 this Act.
			(b)Referral to
			 Attorney GeneralA civil
			 action authorized to be brought under this section shall be referred to the
			 Attorney General of the United States for appropriate action.
			(c)Civil penalties
			 and orders
				(1)Civil
			 penaltiesA person who
			 willfully violates an order or regulation issued by the Secretary under this
			 Act may be assessed by the Secretary a civil penalty of not more than $5,000
			 for each violation.
				(2)Separate
			 offenseEach violation and
			 each day during which there is a failure to comply with an order or regulation
			 issued by the Secretary shall be considered to be a separate offense.
				(3)Cease-and-desist
			 ordersIn addition to, or in
			 lieu of, a civil penalty, the Secretary may issue an order requiring a person
			 to cease and desist from violating the order or regulation.
				(4)Notice and
			 hearingNo order assessing a
			 penalty or cease-and-desist order may be issued by the Secretary under this
			 subsection unless the Secretary provides notice and an opportunity for a
			 hearing on the record with respect to the violation.
				(5)FinalityAn order assessing a penalty or a
			 cease-and-desist order issued under this subsection by the Secretary shall be
			 final and conclusive unless the person against whom the order is issued files
			 an appeal from the order with the appropriate district court of the United
			 States, as provided in
			 subsection (d).
				(d)Additional
			 remediesThe remedies provided in this Act shall be in addition
			 to, and not exclusive of, other remedies that may be available.
			10.Investigation
			 and power to subpoena
			(a)InvestigationsThe Secretary may conduct such
			 investigations as the Secretary considers necessary for the effective
			 administration of this Act, or to determine whether any person has engaged or
			 is engaging in any act that constitutes a violation of this Act or any order or
			 regulation issued under this Act.
			(b)Subpoenas,
			 oaths, and affirmations
				(1)InvestigationsFor
			 the purpose of conducting an investigation under
			 subsection (a), the Secretary may
			 administer oaths and affirmations, subpoena witnesses, compel the attendance of
			 witnesses, take evidence, and require the production of any records that are
			 relevant to the inquiry. The production of the records may be required from any
			 place in the United States.
				(2)Administrative
			 hearingsFor the purpose of an administrative hearing held under
			 section 8(a)(2) or
			 section 9(c)(4), the presiding officer
			 may administer oaths and affirmations, subpoena witnesses, compel the
			 attendance of witnesses, take evidence, and require the production of any
			 records that are relevant to the inquiry. The attendance of witnesses and the
			 production of the records may be required from any place in the United States.
				(c)Aid of
			 courts
				(1)In
			 generalIn the case of contumacy by, or refusal to obey a
			 subpoena issued under
			 subsection (b) to, any person, the
			 Secretary may invoke the aid of any court of the United States within the
			 jurisdiction of which the investigation or proceeding is conducted, or where
			 the person resides or conducts business, in order to enforce a subpoena issued
			 under
			 subsection (b).
				(2)OrderThe
			 court may issue an order requiring the person referred to in a
			 paragraph (1) to comply with a subpoena
			 referred to in
			 paragraph (1).
				(3)Failure to
			 obeyAny failure to obey the order of the court may be punished
			 by the court as a contempt of court.
				(4)ProcessProcess
			 in any proceeding under this subsection may be served in the United States
			 judicial district in which the person being proceeded against resides or
			 conducts business, or wherever the person may be found.
				11.Suspension or
			 termination
			(a)Mandatory
			 suspension or terminationThe
			 Secretary shall suspend or terminate an order or a provision of an order if the
			 Secretary finds that an order or provision of an order obstructs or does not
			 tend to effectuate the purpose of this Act, or if the Secretary determines that
			 the order or a provision of an order is not favored by persons voting in a
			 referendum conducted under
			 section 7.
			(b)Implementation
			 of suspension or terminationIf, as a result of a referendum
			 conducted under
			 section 7, the Secretary determines that the
			 order is not approved, the Secretary shall—
				(1)not later than 180 days after making the
			 determination, suspend or terminate, as the case may be, collection of
			 assessments under the order; and
				(2)as soon as
			 practicable, suspend or terminate, as the case may be, activities under the
			 order in an orderly manner.
				12.ConfidentialityNothing in this Act shall be construed to
			 require the Board to disclose information or records under section 552 of title
			 5, United States Code.
		13.Amendments to
			 ordersThe provisions of this
			 Act applicable to the order shall be applicable to any amendment to the order,
			 except that section 8 shall not apply to an amendment.
		14.Effect on other
			 lawsThis Act shall not affect
			 or preempt any other Federal or State law authorizing research, education, and
			 promotion relating to concrete masonry products.
		15.RegulationsThe Secretary may issue such regulations as
			 may be necessary to carry out this Act and the power vested in the Secretary
			 under this Act.
		16.Limitation on
			 expenditures for administrative expensesFunds appropriated to carry out this Act may
			 not be used for the payment of the expenses or expenditures of the Board in
			 administering the order.
		
